DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (JP 6,140,859, referenced via (US 2017/0259551)) in view of Minamikawa (US 2019/0232612).
In respect to claim 1 and 2, although unclear for the reasons stated above, Kawakami et al. disclose a printed matter comprising: a sheet 2; a patterned printed design layer 3 (covered by a uniform release coating 4); a graphic 5 formed on and adheres to the surface of the release coating 4 (0018-0021; Fig. 3); and a metal foil 6 having an adhesive 6b which is applied to the sheet 2, wherein the metal foil 6 adheres to the graphic 5, but not the printed release layer 4 (0024); the sheet may comprise a hologram (0019).
Kawakami et al. do not disclose a “patterned design formed of ink printed over a surface of the sheet or base paper, wherein the ink forming the design contains a release agent”, since the patterned design 3 is simply covered with the release coating 4.  However, Minamikawa teaches a similar transfer article wherein a release layer 22 may contain a coloring material, including a design “a color area” (0107).  It would have been obvious to provide the release layer coating taught in Kakuta et al. with an ink design in certain areas in view of Minamikawa to provide additional printed information (0107), including additional security effects (e.g. fluorescence), thus providing it as a patterned design.
In respect to the amended subject matter, Kawakami et al. in view of Minamikawa teach that “none of the metal foil is present on the printed pattern design in one or more regions that are absent the graphic…” since Kawakami et al. disclose the same basic structure and functionality, wherein the metal foil only adheres to the graphic, it will not adhere to any other region that is absent the graphic.  

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The 35 USC 112(b) has been obviated by amendment.  Claim 2 is allowable for reasons stated in the Non-Final Action (09/09/20).




Response to Arguments

Applicant's arguments filed 03/05/21 have been fully considered but they are not persuasive.
The applicant argues that the secondary reference of Minamikawa, specifically that “Minamikawa does not disclose the color material of the release layer 22 has a patterned design formed of ink printed over a surface of the transfer-receiving body 31..[and] does not disclose that a graphic is formed on a surface of at least a portion of a design (of the color material of the release layer)” how the Examiner respectfully disagrees.  The “color material of the release layer” is the design.   Similar to the present invention, and the first reference of Kawakami et al., the release layer is a protective layer which is formed of release material as has a colored design with (0107; Fig. 8).
In respect to the argument that Minamikawa teaches away from the invention, since “Kawakami explicitly teaches the peeling layer 4 is transparent and thereby teaches away from the peeling material 4 including a coloring material (e.g. a pigment, a dye, or the like), however the Examiner respectfully disagrees.  Although Kawakami indeed teaches a transparent layer, and it is important to the invention since the graphics printed under are to be visible, Minamikawa does not teach away from the invention, for at least the reason that only partial areas may be colored, thus adding “additional” information, without blocking further designs below.  Furthermore, pigmentation does not require full opacity and any degree of translucency would be available to not block underlying designs.  If Minamikawa only taught a full opaque layer, it would indeed teach away from the invention, however, Minamikawa teaches partial coverage and further does not explicitly state any particular opacity which would necessarily block underlying designs.
The applicant further contends that “the Office failed to fully articulate how such a modification to Kawakami would be implemented”, however it is clear from the action.  As noted in the Remarks, Kawakami discloses that the release coating may be applied via screen printing or a coating process, and Minamikawa teaches providing a color to the coating.  The modification is simply providing the coating with coloring, which can be done by one of ordinary skill in the art (in either a coating or printing process).  The claim does not detail any particular process of obtaining color in the release layer, as is taught by Minamikawa.  Furthermore, the method claims have been explicitly non-elected, and any particular process is a product-by-process limitation which would not provide a patentably distinguishable end product.  

Conclusion

	The applicant was called for an Examiner’s Amendment, and a counter proposal was provided, however, an agreement on allowable subject matter was not made (See Interview Summary). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637